FILED
                           NOT FOR PUBLICATION                              MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30088

              Plaintiff - Appellee,              D.C. No. 3:09-cr-05329-BHS-1

  v.
                                                 MEMORANDUM *
ENRIQUE MELGAR MARTINEZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted May 3, 2011 **
                                Seattle, Washington

Before: SCHROEDER, McKEOWN, and CALLAHAN, Circuit Judges.

       Enrique Melgar Martinez was arrested while delivering heroin to a customer

who was acting as a police informant. Martinez appeals the district court’s denial




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of his motion to suppress the heroin recovered during the arrest and his motion for

a Franks hearing. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court properly denied Martinez’s motion to suppress. The tip

from the informant provided probable cause to arrest Martinez because there was a

“sufficient level of reliability and basis of knowledge for the tip.” United States v.

Elliot, 322 F.3d 710, 715-16 (9th Cir. 2003). The informant gave a detailed

description of how she ordered and received heroin from Martinez, which was

corroborated when she placed an order in the officers’ presence and Martinez

arrived to deliver the drugs. See United States v. Rowland, 464 F.3d 899, 907-08

(9th Cir. 2006). In addition, the informant had provided the police with reliable

information on multiple past occasions. See id.; United States v. Angulo-Lopez,

791 F.2d 1394, 1397 (9th Cir. 1986) (“If an informant has provided accurate

information on past occasions, he may be presumed trustworthy on subsequent

occasions.”).

      The district court also properly denied Martinez’s motion for a Franks

hearing. The court did not clearly err in concluding that the officer’s statement in

the affidavit that the informant “requested 10 ounces of black tar heroin” from

Martinez was neither false nor, even if false, intentionally made. See Franks v.

Delaware, 438 U.S. 154, 155-56 (1978). The informant told the officers that she


                                           2                                    10-30088
always ordered 10 ounces of heroin from Martinez. After placing the order, she

confirmed that Martinez would be delivering 10 ounces of drugs.

      AFFIRMED.




                                        3                                  10-30088